TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 9, 2015



                                      NO. 03-15-00071-CV


                                      Becky, Ltd., Appellant

                                                 v.

      Milestone Community Builders, LLC; The City of Cedar Park; Matt Powell;
  Stephen Thomas; Mitch Fuller; Lyle Grimes; Lowell Moore; Jon Lux; and Don Tracy,
                                      Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on December 23, 2014. Becky, Ltd.

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.